DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendment filed on 11/1/2019, claims 1-20 have been cancelled. Claims 21-40 have been added. The currently pending claims considered below are Claims 21-40.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 14/636437, now US Patent 10,409,809, filed 3/3/2015, which claims benefit of a prior filed US application 12/826,689, now US Patent 8,977,643, filed on 6/30/2010, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 21-40 are  rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,409,809, is shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 10,409,809
Instant Application
Claim 1,
 A computing device, comprising: 
a memory and a processor, wherein the memory and the processor are respectively configured to store and execute instructions, including 
ynchronizing realtime event data regarding a selected plurality of assets and static event data regarding the selected plurality of assets, the synchronizing including obtaining the realtime event data for each of the selected plurality of assets, the realtime event data for each of the selected plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the selected plurality of assets being a same point in time; 
and merging the synchronized realtime event data regarding the selected plurality of assets and the static event data regarding the selected plurality of assets, using one or more operators, into a realtime event stream; 
querying the realtime event stream as a single event type using a query; 
and outputting multiple assets of the selected plurality of assets that match the query as output of the query.

Claim 2,
The computing device of claim 1, wherein the outputted multiple asset items are obtained from a data source at least one of every predetermined number of time units, according to a predetermined time unit, or according to a latency threshold relative to a changed data source value.

Claim 3,
The computing device of claim 1, wherein the query is a standing declarative query.

Claim 4,
The computing device of claim 1, wherein the operations further comprise: 

Claim 5,
The computing device of claim 4, wherein the operations further comprise: detecting a change in status of a static asset property of an associated data source related to membership of the static asset property in a group of asset properties being monitored using the query.

Claim 6,
The computing device of claim 1, wherein the operations further comprise: confirming actual values of the realtime event data are obtained for the same point in time for each individual asset.

Claim 7,
The computing device of claim 1, wherein the one or more operators include a join operator configured to merge realtime event data and static event data of corresponding assets into a single composite realtime event stream, and a union operator configured to merge realtime event data and static event data of different assets of the same type into a realtime event stream.

Claim 8,
The computing device of claim 1, wherein the query is formulated per asset.
Claim 21,
A computing device, comprising:
a memory and a processor, wherein the memory and the processor are respectively configured to store and execute instructions, including 
synchronizing realtime event data regarding a plurality of assets and static event data regarding the plurality of assets, the synchronizing including obtaining the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time; 


and merging the synchronized realtime event data regarding the plurality of assets and the static event data regarding the plurality of assets, using one or more operators, into an event stream; 
querying the event stream as a single event type using a query; 
and outputting multiple assets of the plurality of assets that match the query as output of the query.

Claim 22,
The computing device of claim 21, wherein the outputted multiple asset items are obtained from a data source at least one of every predetermined number of time units, according to a predetermined time unit, or according to a latency threshold relative to a changed data source value.

Claim 23,
The computing device of claim 21, wherein the query is a standing declarative query.

Claim 24,
The computing device of claim 21, wherein the operations further comprise: 

Claim 25,
The computing device of claim 24, wherein the operations further comprise: detecting a change in status of a static asset property of an associated data source related to membership of the static asset property in a group of asset properties being monitored using the query.

Claim 26,
The computing device of claim 21, wherein the operations further comprise: confirming actual values of the realtime event data are obtained for the same point in time for each individual asset.

Claim 27,
The computing device of claim 21, wherein the one or more operators include a join operator configured to merge realtime event data and static event data of corresponding assets into a single composite event stream, and a union operator configured to merge realtime event data and static event data of different assets of the same type into the event stream.

Claim 28,
The computing device of claim 21, wherein the query is formulated per asset.
Claim 9,
 A realtime event processing method, comprising acts of: 
synchronizing realtime event data regarding a selected plurality of assets and static event data regarding the selected plurality of assets, the synchronizing including receiving the realtime event data for each of the selected plurality of assets, the realtime 
merging the synchronized realtime event data regarding the selected plurality of assets and static event data regarding the selected plurality of assets using one or more operators into a realtime event stream; 
and querying the realtime event stream as the single event type to output a result stream of multiple related asset items, the realtime event stream queriable as a single event type.

Claim 10,
The method of claim 9, further comprising detecting a change in status of a static asset property of an associated data source related to membership of the static asset property in a group of asset properties being monitored.

Claim 11,
The method of claim 9, further comprising retrieving actual values of the realtime event data at the same point in time.

Claim 12,
The method of claim 9, further comprising importing a specific set of event type properties into the query.

Claim 13,
The method of claim 9, further comprising obtaining output of the query according to at least one of results from a data source issued at least every predetermined number of time units, results from a data source issued exactly according to a predetermined time unit, or results issued from a data source 

Claim 14,
The method of claim 9, further comprising merging synchronized realtime event data and static event data of different assets of the same type using an operator as a union of corresponding realtime and static event data into a single realtime event stream.

Claim 15,
The method of claim 9, further comprising receiving the query as a declarative query over an asset as a single asset type that comprises a composite of the static and realtime asset properties.  
Claim 29,
A method for processing event data, the method comprising: 
synchronizing realtime event data regarding a plurality of assets and static event data regarding the plurality of assets, the synchronizing including receiving the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of 


merging the synchronized realtime event data regarding the plurality of assets and static event data regarding the plurality of assets using one or more operators into an event stream; 

and querying the event stream as a single event type to output a result stream of multiple related asset items, the event stream queriable as a single event type.

Claim 30,
The method of claim 29, further comprising detecting a change in status of a static asset property of an associated data source related to membership of the static asset property in a group of asset properties being monitored.

Claim 31,
The method of claim 29, further comprising retrieving actual values of the realtime event data at the same point in time.

Claim 32,
The method of claim 29, further comprising importing a specific set of event type properties into the query.

Claim 33,
The method of claim 29, further comprising obtaining output of the query according to at least one of results from a data source issued at least every predetermined number of time units, results from a data source issued exactly according to a predetermined time unit, or results issued from a data source 

Claim 34,
The method of claim 29, further comprising merging synchronized realtime event data and static event data of different assets of the same type using an operator as a union of corresponding realtime and static event data into a single event stream.

Claim 35,
The method of claim 29, further comprising receiving the query as a declarative query over an asset as a single asset type that comprises a composite of the static and realtime asset properties.
Claim 16,
A computer-readable storage device having computer-executable instructions stored therein that when executed by a processor cause a computing device to perform operations, the operations comprising: 
synchronizing realtime event data associated with a selected plurality of assets and static event data associated with the selected plurality of assets, the synchronizing including obtaining the realtime event data for each of the selected plurality of assets for a same point in time; 
merging the synchronized realtime event data and the static event data into a realtime event stream using one or more operators; 
applying a query to the realtime event stream as the single event type, the realtime event stream queriable as a single event type; 
and returning multiple related assets items as an output of the query.

Claim 17,


Claim 18,
The computer-readable storage device of claim 16, further comprising obtaining output of the query according to results from a data source issued exactly according to a predetermined time unit.


Claim 19,
The computer-readable storage device of claim 16, further comprising obtaining output of the query according to results from a data source issued according to a latency threshold relative to a changed data source value.


Claim 20,
The computer-readable storage device of claim 16, wherein the query is a declarative query for the single asset type that comprises a composite of the static and realtime asset properties.

Claim 36,
A computer-readable storage device having computer-executable instructions stored therein that, in response to execution, cause a computing device to perform operations, the operations comprising: 
synchronizing realtime event data associated with a plurality of assets and static event data associated with the plurality of assets, the synchronizing including obtaining the realtime event data for each of the plurality of assets for a same point in time; 

merging the synchronized realtime event data and the static event data into an event stream using one or more operators; 
applying a query to the event stream as the single event type, the event stream queriable as a single event type; 

and returning multiple related assets items as an output of the query.

Claim 37,


Claim 38,
The computer-readable storage device of claim 36, wherein the operations further comprise obtaining the output of the query according to results from a data source issued exactly according to a predetermined time unit.

Claim 39,
The computer-readable storage device of claim 36, wherein the operations further comprise obtaining the output of the query according to results from a data source issued according to a latency threshold relative to a changed data source value.

Claim 40,
The computer-readable storage device of claim 36, wherein the query is a declarative query for the single asset type that comprises a composite of the static and realtime asset properties.









Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naibo et al. (US Patent 9,135,583 B2) in view of Yan et al. (US Patent 8,433,725 B2)
As per claim 21, Naibo teaches A computing device, (see Abstract)
a memory and a processor, wherein the memory and the processor are respectively configured to store and execute instructions, including instructions for causing the computing device to perform operations, the operations including: (Figure 1 reference 112, column 3 line 1-29, server device includes hardware embodiments and an event processor)

merging the synchronized realtime event data regarding the plurality of assets and the static event data regarding the plurality of assets, using one or more operators, into an event stream; (column 5 lines 31-54, event streams, also known as push type information, and pull-type information are combined by defined joins, the joins interpreted as operators)
querying the event stream as a single event type using a query; (column 5 lines 43 – column 6 line 40, the merged pull-type and push-type able to process continuous queries towards the different information, column 6 lines 47-59, the continuous query associated with event aggregation and historical information associated with events)
and outputting multiple assets of the plurality of assets that match the query as output of the query. (column 6 lines 47-59, column 7 lines 11-27, the results of the continuous query are output)
Naibo does not specifically teach obtaining the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time.
Yan teaches the synchronizing including obtaining the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time. (column 9 lines 10-20, column 9 line 45 – column 10 line 33, column 11 lines 22-44, column 13 lines 21-34, event data can be analyzed and queried for matching patterns at a given point in time).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Naibo’s method of processing realtime event data streams utilizing continuous query definition parameters with Yan’s ability to match patterns in event data at a given point in time. This gives the user the ability to specifically query realtime event data at specific points in time. The motivation for doing so would be to speed up the process of matching event streams and particular query patterns (column 2 lines 7-36).
As per claim 22, Naibo teaches the outputted multiple asset items are obtained from a data source at least one of every predetermined number of time units, according to a predetermined time unit, or according to a latency threshold relative to a changed data source value. (column 7 lines 28-38, window time parameter)
As per claim 23, Naibo teaches the query is a standing declarative query. (column 4 line 66 – column 5 line 11, column 6 lines 41-46, Event Programming Language statement)
As per claim 24, Naibo teaches the operations further comprise: signaling a change in information related to an asset. (column 6 lines 26-40, new event detection)
As per claim 25, Naibo teaches detecting a change in status of a static asset property of an associated data source related to membership of the static asset property in a group of asset properties being monitored using the query. (column 6 lines 26-40, pull type information refreshed, based on pre-fetch query)
As per claim 26, Naibo teaches confirming actual values of the realtime event data are obtained for the same point in time for each individual asset. (column 7 lines 28-46, define events based on time)
As per claim 27, Naibo teaches the one or more operators include a join operator configured to merge realtime event data and static event data of corresponding assets into a single composite event stream, and a union operator configured to merge realtime event data and static event data of different assets of the same type into the event stream. (column 7 lines 47-60, different types of join operations)
As per claim 28, Naibo teaches the query is formulated per asset. (column 7 lines 11-27, continuous query creation)

As per claim 29, Naibo teaches A method for processing event data, (see Abstract)
the method comprising: synchronizing realtime event data regarding a plurality of assets and static event data regarding the plurality of assets, (column 2 line 63 – column 3 line 12, streams of event data are received, event stream data also known as push type information, column 3 lines 61 - column 4 line 3, column 4 lines 30-54, and pull-type information from data source are received, the pull-type information including historical information and related, static attributes, pull-type information interpreted as 
merging the synchronized realtime event data regarding the plurality of assets and static event data regarding the plurality of assets using one or more operators into an event stream; (column 5 lines 31-54, event streams, also known as push type information, and pull-type information are combined by defined joins, the joins interpreted as operators, and column 5 lines 43 – column 6 line 40, the merged pull-type and push-type able to process continuous queries towards the different information, column 6 lines 47-59, the continuous query associated with event aggregation and historical information associated with events)
and querying the event stream as a single event type to output a result stream of multiple related asset items, the event stream queriable as a single event type. (column 6 lines 46-59, column 8 line 46 – column 9 line 31, a continuous query is processed on the streams of event information)
Naibo does not specifically teach the synchronizing including receiving the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time.
Yan teaches the synchronizing including receiving the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time; (column 9 lines 10-20, column 9 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Naibo’s method of processing realtime event data streams utilizing continuous query definition parameters with Yan’s ability to match patterns in event data at a given point in time. This gives the user the ability to specifically query realtime event data at specific points in time. The motivation for doing so would be to speed up the process of matching event streams and particular query patterns (column 2 lines 7-36).
As per claim 30, Naibo teaches detecting a change in status of a static asset property of an associated data source related to membership of the static asset property in a group of asset properties being monitored. (column 6 lines 26-40, pull type information refreshed, based on pre-fetch query)
As per claim 31, Naibo teaches retrieving actual values of the realtime event data at the same point in time. (column 7 lines 28-46, define events based on time)
As per claim 32, Naibo teaches importing a specific set of event type properties into the query. (column 7 lines 28-46, define events based on specified time)
As per claim 33, Naibo teaches obtaining output of the query according to at least one of results from a data source issued at least every predetermined number of time units, results from a data source issued exactly according to a predetermined time unit, or results issued from a data source according to a latency threshold relative to a changed data source value. (column 7 lines 28-38, window time parameter)
As per claim 34, Naibo teaches merging synchronized realtime event data and static event data of different assets of the same type using an operator as a union of corresponding realtime and static event data into a single event stream. (column 7 lines 47-60, different types of join operations)
As per claim 35, Naibo teaches receiving the query as a declarative query over an asset as a single asset type that comprises a composite of the static and realtime asset properties. (column 4 line 66 – column 5 line 11, column 6 lines 41-46, Event Programming Language statement)

As per claim 36, Naibo teaches A computer-readable storage device having computer-executable instructions stored therein that, in response to execution, cause a computing device to perform operations, (see Abstract)
the operations comprising: synchronizing realtime event data associated with a plurality of assets and static event data associated with the plurality of assets, (column 2 line 63 – column 3 line 12, streams of event data are received, event stream data also known as push type information, column 3 lines 61 - column 4 line 3, column 4 lines 30-54, and pull-type information from data source are received, the pull-type information including historical information and related, static attributes, pull-type information interpreted as static event data of assets, column 5 lines 12-30, event streams and pull-type information received)
merging the synchronized realtime event data and the static event data into an event stream using one or more operators; (column 5 lines 31-54, event streams, also known as push type information, and pull-type information are combined by defined 
applying a query to the event stream as the single event type, the event stream queriable as a single event type; (column 5 lines 43 – column 6 line 40, the merged pull-type and push-type able to process continuous queries towards the different information, column 6 lines 47-59, the continuous query associated with event aggregation and historical information associated with events)
and returning multiple related asset items as an output of the query. (column 6 lines 47-59, column 7 lines 11-27, the results of the continuous query are output)
Naibo does not specifically teach obtaining the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time.
Yan teaches the synchronizing including obtaining the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time. (column 9 lines 10-20, column 9 line 45 – column 10 line 33, column 11 lines 22-44, column 13 lines 21-34, event data can be analyzed and queried for matching patterns at a given point in time).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Naibo’s method of processing realtime event data 
As per claim 37, Naibo teaches obtaining the output of the query according to results from a data source issued at least every predetermined number of time units. (column 7 lines 28-38, window time parameter)
As per claim 38, Naibo teaches obtaining the output of the query according to results from a data source issued exactly according to a predetermined time unit. (column 7 lines 28-38, window time parameter)
As per claim 39, Naibo teaches obtaining the output of the query according to results from a data source issued according to a latency threshold relative to a changed data source value. (column 3 lines 36-60, threshold level)
As per claim 40, Naibo teaches the query is a declarative query for the single asset type that comprises a composite of the static and realtime asset properties. (column 4 line 66 – column 5 line 11, column 6 lines 41-46, Event Programming Language statement)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US Patent 8,935,293 B2)
Srinivasan (US Publication 2010/0057737 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168